  



Exhibit 10.1

 

[image_001.jpg] 

 



Paul B. Silverman

President and Chief Executive Officer

 

July 31, 2013

 

Mr. Michael Deale

President

Crossfield Data Services, Inc.
PO Box 445
McLean, VA 22101

 

Re: Business Development and Services Agreement

 

Dear Michael:

 

Further to our recent discussions, I am pleased to propose the following
Business Development and Services Agreement (the “Agreement”) to support our
upcoming plans and meet our aggressive growth targets.

 

Proposed terms and conditions are as follows:

 

1.Background. Crossfield Data Services, Inc. (“Crossfield”) is an expert in Data
Analytics in support of litigation and government investigations. By utilizing
in-house developed software and industry-leading practices, Crossfield can
rapidly turn mountains of data into valuable information to support or disprove
the theories in a litigation. Structured ESI, or as they are known in the
Information Technology world, Enterprise Applications Databases, are a source of
facts which can be computed from raw data over every instance of data, unlike
econometric models or sampling techniques used by other Data Analytics
practices. InferX Corporation (“InferX”) is a leading provider of analytics
solutions using proprietary distributed predictive analytics solutions.

 

2.Purpose of the Agreement. The Agreement provides the framework for Michael
Deale, Crossfield President, to serve in an acting senior management role in
InferX, and for Crossfield to provide technical support services for InferX
software development; assume responsibility for technical discussions with
channel partners and Softheme; provide hosting and communication infrastructure
needed to support client demos and operational services offered to clients, and
assist in developing new analytic solutions to meet emerging client needs.

 

 



 







InferX Corporation, 1934 Old Gallows Road, Suite 400, Tysons Corner, Virginia
22182, Tel: (703) 444-6030 www.InferX.com

 



 

 

 



 [image_001.jpg]

 

 

3.Technical Support Services. The specific initial technical support services
provided by Crossfield are identified in Exhibit A.

 

4.Appointment. Upon execution of the Agreement, Michael Deale, Crossfield
President, will be appointed Acting Executive Vice President- Services and
Marketing for InferX, and will execute an employment agreement with InferX
within three (3) months upon execution of the Agreement. Responsibilities will
be as follows:

 

a.Work closely with the InferX CEO and Board of Directors to assist in
developing business plans and meeting with potential investors;

 

b.Assume overall responsibility for all technical development and operations
activities within InferX;

 

c.Support InferX marketing and sales activities; and

 

d.Support meetings with channel partners related to InferX’s upcoming Financial
Analytic Management Solutions (“FAMS”) and other analytic solutions and
services.

 

5.Term. Term of Agreement is for two (2) years, subject to cancellation on 30
days notice in writing at any time after the initial six months of the
Agreement.

 

6.Compensation for Crossfield. Compensation and revenue sharing plan for the
provision of technical support services provided by Crossfield is as follows:

 

a.For all revenue generated from InferX’s Global Analytics CloudTM business
during the term of this agreement, Crossfield will receive a commission payment
of twenty percent (20%) of net service revenues payable upon receipt of funds
from clients; and.

 

b.Revenue sharing for other jointly-provided services, such as consulting or
jointly developed analytic services to complete a client engagement, will be
based on each party's respective level of effort and will be agreed to on a
project-by-project basis.

 

7.Compensation for Michael Deale appointment:

 

a.Baseline monthly salary : $10,000 per month

 

b.Future salary compensation levels will be defined in the Executive Employment
Agreement and will include compensation linked to InferX future performance and
business growth.

 

c.Salary will be subject to InferX’s ability to pay and may be accrued until
execution of Executive Employment Agreement.

 

 



 







InferX Corporation, 1934 Old Gallows Road, Suite 400, Tysons Corner, Virginia
22182, Tel: (703) 444-6030 www.InferX.com

 



 

 

 



 [image_001.jpg]

 

 

d.InferX will also provide stock compensation linked to InferX’s growth,
performance, and future financing under terms as defined below. Warrants to
purchase shares of Common Stock for a period of five (5) years with an exercise
price of $.03 per share (the “Warrants”) and cashless exercise provision. The
shares underlying the Warrants shall be included in a registration statement to
be filed by InferX. Warrants are vested subject to the following conditions
and/or milestones:

 



  i. Upon execution of the Agreement 2.0 million warrants

 

  ii. Upon InferX closing minimum new funding of $3.0 million 2.0 million
warrants

 

  iii. Upon InferX reporting minimum quarterly revenue of $500,000 for two
consecutive quarters 2.0 million warrants

 

  iv. Upon Company reporting achieving minimum market capitalization of $10
million for 14 consecutive days1 2.0 million warrants

   

8.Expenses. Crossfield will be reimbursed for all approved expenses incurred on
InferX’s behalf.

 

9.First Right of Refusal. For a period of twelve months (12) after execution of
the Agreement, InferX is grans granted first right of refusal to acquire
Crossfield under terms subject to future negotiation.

 

10.Press: A mutually- agreed press release will be issued upon execution of the
Joint Business Development Agreement.

 

 

 

 





1. Market cap is defined at as average closing price for the Company’s common
stock times the number of issued common stock shares on a fully diluted basis.

 

 



 







InferX Corporation, 1934 Old Gallows Road, Suite 400, Tysons Corner, Virginia
22182, Tel: (703) 444-6030 www.InferX.com

 



 

 

 

[image_001.jpg] 

 

 

On behalf of InferX Corporation, we look forward to working closely with you as
a member of the InferX senior executive management team.

 

 

Sincerely,

 

/s/ Paul B. Silverman                               

Paul B. Silverman

President and CEO

 

 

 

.

 

 

 

ACCEPTED:

        Crossfield Data Services, Inc.           By: /s/ Michael
Deale                                 

 

Name: Michael Deale

   

 

Title: President

   

 

Date: August 5, 2013

               

 

/s/ Michael Deale                                 Michael Deale

 

Date: August 5, 2013

 

 

 





 







InferX Corporation, 1934 Old Gallows Road, Suite 400, Tysons Corner, Virginia
22182, Tel: (703) 444-6030 www.InferX.com

 



 

 

 

Exhibit A

 

Technical Support Services Provided by Crossfield

 

 

Crossfield will assume responsibility to provide the following technical support
services for InferX:

 

Responsibilty for managing InferX’s software development and release program
working closely with interanal development staff and Softheme

 

Responsibility for technical liaison with channel partners and Softheme

 

Provide hosting and communication infrastructure needed to support client demos
and operational services offered to clients, and assist in developing new
analytic solutions to meet emerging client needs.

 

Create and maintain repository for software and intellectual property assets,
both historical, and moving forward.

 

 





 







InferX Corporation, 1934 Old Gallows Road, Suite 400, Tysons Corner, Virginia
22182, Tel: (703) 444-6030 www.InferX.com

 



 

 